      CASE 0:19-cv-02323-PJS-LIB Document 99 Filed 08/03/20 Page 1 of 7


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 MARCO TECHNOLOGIES, LLC,                            Case No. 19‐CV‐2323 (PJS/LIB)

                      Plaintiff,

 v.                                                              ORDER

 KEITH MIDKIFF, DAN
 URZENDOWSKI, and HEARTLAND
 BUSINESS SYSTEMS, LLC,

                      Defendants.

       Neil S. Goldsmith, Dion Farganis, and Dean A. LeDoux, LATHROP GPM
       LLP, for plaintiff.

       Pamela Abbate‐Dattilo and John Pavelko, FREDRIKSON & BYRON, P.A.,
       for defendants.

       Plaintiff Marco Technologies, LLC (“Marco”) brought suit against two of its

former employees—defendants Keith Midkiff and Dan Urzendowski—alleging breach

of contract (specifically, breach of restrictive covenants), breach of fiduciary duties, and

tortious interference with contract. ECF Nos. 1, 54. Both Midkiff and Urzendowski

terminated their employment with Marco in the summer of 2019 and immediately went

to work for one of Marco’s competitors, defendant Heartland Business Systems, LLC

(“Heartland”). ECF No. 54 ¶¶ 27–41. Marco later amended its complaint to add

Heartland as a defendant. Id. ¶¶ 75–80. This matter is before the Court on the objection

of Midkiff, Urzendowski, and Heartland (collectively, “defendants”) to the June 4, 2020

order of Magistrate Judge Leo I. Brisbois. ECF No. 77. In that order, Judge Brisbois
      CASE 0:19-cv-02323-PJS-LIB Document 99 Filed 08/03/20 Page 2 of 7


granted in part and denied in part defendants’ motion to compel discovery. ECF

No. 76.

       “The standard of review applicable to an appeal of a Magistrate Judge’s order on

nondispositive pretrial matters is extremely deferential.” Roble v. Celestica Corp., 627

F. Supp. 2d 1008, 1014 (D. Minn. 2007). Such an order should not be reversed unless it is

clearly erroneous or contrary to law. 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a).

Having reviewed Judge Brisbois’s order and the parties’ submissions, the Court affirms

the order in all respects save one: The Court remands the matter to Judge Brisbois so

that he can explain his reasons for denying defendants’ motion to compel a response to

Request No. 10 of defendants’ first request for production of documents.

          Defendants object to two aspects of the June 4 order. First, defendants argue

that Judge Brisbois erred in denying their motion to compel discovery with respect to

whether Marco engineers are subject to restrictive covenants. Defendants urge that

such discovery is relevant to their argument that the restrictive covenants Midkiff and

Urzendowski were required to sign do not serve a legitimate business interest. ECF

No. 77 at 12. As Judge Brisbois points out, however, Midkiff and Urzendowski are not

engineers; they work in sales. ECF No. 54 ¶¶ 21–22. Defendants argue that discovery

might show that Marco engineers and Marco sales representatives are privy to the same

types of confidential information and have similar levels of customer interaction. ECF

No. 77 at 13. But even so, there are legitimate reasons why a company might require its


                                             ‐2‐
      CASE 0:19-cv-02323-PJS-LIB Document 99 Filed 08/03/20 Page 3 of 7


sales representatives to sign non‐compete agreements, without requiring its engineers

to submit to the same restrictions. Given that this information appears to have little

probative value, Judge Brisbois’s denial of discovery on this issue was neither clearly

erroneous nor contrary to law, and is therefore affirmed.

      Defendants next object to the denial of their motion to compel Marco to produce

documents related to certain customer‐service complaints. First, defendants seek an

order compelling Marco to produce all documents related to “complaints or concerns

raised by Urzendowski and Midkiff with Marco regarding customer service, customer

satisfaction, or similar customer issues,” including concerns regarding staffing and the

availability of engineers. ECF No. 76 at 10. This is labeled as “Request No. 7” in

defendants’ first request for production of documents. Id. Second, defendants seek an

order compelling Marco to produce all documents related to “complaints or concerns

raised by any of Midkiff’s or Urzendowski’s customers from January 2017 to the

present,” including concerns regarding engineer support. Id. at 11. This is labeled as

“Request No. 10” in defendants’ first request for production of documents. Id.

Defendants contend that both sets of documents are relevant to show that former Marco

customers who ceased doing business with Marco did so not because Midkiff and

Urzendowski breached their restrictive covenants, but because Marco provided

inadequate customer service.




                                            ‐3‐
      CASE 0:19-cv-02323-PJS-LIB Document 99 Filed 08/03/20 Page 4 of 7


       Judge Brisbois denied both requests, finding that defendants failed to make a

threshold showing of relevance. Id. at 15. Judge Brisbois acknowledged that Marco’s

“alleged damages arise from any profits that it lost when its customers left as a direct

result of [Midkiff’s] and Urzendowski’s alleged breach of their non‐compete

agreements.” Id. at 12. If Marco’s customers left for any reason other than the alleged

breaches, “then [Marco] cannot establish damages.” Id. at 13 (citing Hansen v. N’compass

Sols. Inc., No. A14‐0869, 2015 WL 1514010, at *7 (Minn. Ct. App. Apr. 6, 2015)).

       Judge Brisbois went on to deny defendants’ motion to compel a response to both

Request No. 7 and Request No. 10. Judge Brisbois explained that “the subjective

motivations of a given customer cannot be revealed by any unrelated complaints or

concerns regarding customer service . . . raised internally as part of [Marco’s] operations

by Midkiff [or] Urzendowski.” Id. Therefore, Judge Brisbois said, “such information is

not relevant to [Midkiff’s] and Urzendowski’s defense that their alleged breach of their

non‐compete . . . agreements did not cause Plaintiff’s damages.” Id.

       This is an adequate explanation for Judge Brisbois’s decision to deny defendants’

motion to compel a response to Request No. 7. Putting aside the fact that Midkiff and

Urzendowski are seeking discovery about their own complaints—information to which

they are already privy—evidence of complaints made by Midkiff and Urzendowski has

only a tangential relationship to the reasons why specific Marco customers took their

business to Heartland (or elsewhere). Given the extremely deferential standard of


                                            ‐4‐
      CASE 0:19-cv-02323-PJS-LIB Document 99 Filed 08/03/20 Page 5 of 7


review, and weighing all of the Rule 26(b)(1) factors, the Court cannot say that Judge

Brisbois clearly erred in refusing to compel a response to Request No. 7.

       Unfortunately, however, the June 4 order does not explain why Judge Brisbois

refused to compel a response to Request No. 10, which sought documents related to

“complaints or concerns raised by any of Midkiff’s or Urzendowski’s customers from

January 2017 to the present.”1 As the June 4 order recognizes, the motivations of a

given customer for ceasing to do business with Marco are crucial to defendants’

causation defense. ECF No. 76 at 12–13. Complaints lodged by Midkiff’s and

Urzendowski’s customers—at least the ones who followed them to Heartland—would



       1
        Defendants’ motion sought to compel responses to five requests for production
of documents related to customer‐service complaints: Request No. 5 sought documents
related to cost‐saving measures adopted by Marco; Request No. 7 sought documents
related to concerns raised by Urzendowski and Midkiff with Marco related to customer
service or similar issues; Request No. 8 sought documents related to concerns raised by
any Marco employee related to customer service or similar issues; Request No. 9 sought
documents related to complaints or concerns raised by any Marco customer from
January 2017 to present; and Request No. 10 sought documents related to complaints or
concerns raised by Midkiff’s or Urzendowski’s customers from January 2017 to present.

       The June 4 order addresses Request No. 5 (“[T]he subjective motivations of a
given customer for ceasing to do business with Plaintiff cannot be revealed by any
unrelated internal restructuring and/or cost‐saving measures taken by Plaintiff.”),
Request Nos. 7 and 8 (“[T]he subjective motivations of a given customer cannot be
revealed by any unrelated complaints or concerns . . . raised internally . . . by Midkiff,
Urzendowski, or Plaintiff’s other employees.”), and Request No. 9 (“Nor can the
subjective motivations of a given customer . . . be revealed by the unrelated complaints
or concerns regarding customer service . . . raised by any of Plaintiff’s other customers
who did not have contact with Midkiff and Urzendowski.”). ECF No. 76 at 13. The
analysis ends without addressing Request No. 10.

                                            ‐5‐
      CASE 0:19-cv-02323-PJS-LIB Document 99 Filed 08/03/20 Page 6 of 7


thus seem to be relevant. It is true, as Judge Brisbois said, that “the motivations for why

a given customer changed vendors are subjective, and . . . can be derived directly from

that customer through depositions or other non‐party discovery.” Id. 13. But that does

not mean that this information must be derived “through depositions or other non‐party

discovery,” nor does it mean that the documents produced in response to Request

No. 10 would not have independent value. Perhaps Judge Brisbois disagrees, or

perhaps he concluded that, even though the information is relevant, he would not

compel Marco to produce the information in light of the other Rule 26(b)(1) factors.

Without an explanation, though, this Court is unable to conduct a meaningful review.

       The Court therefore adopts the June 4 order with the exception of the denial of

defendants’ motion to compel a response to Request No. 10. The Court remands that

issue to Judge Brisbois for further consideration.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.     Defendants’ objection [ECF No. 77] to the June 4, 2020 order of Magistrate

              Judge Leo I. Brisbois is SUSTAINED IN PART and OVERRULED IN

              PART.




                                            ‐6‐
     CASE 0:19-cv-02323-PJS-LIB Document 99 Filed 08/03/20 Page 7 of 7


     2.    Judge Brisbois’s order [ECF No. 76] is VACATED and REMANDED with

           respect to the denial of defendants’ motion to compel a response to

           Request No. 10 of defendants’ first request for production of documents.

     3.    Judge Brisbois’s order [ECF No. 76] is AFFIRMED in all other respects.


Dated: August 3, 2020                     s/Patrick J. Schiltz
                                          Patrick J. Schiltz
                                          United States District Judge




                                        ‐7‐
